Citation Nr: 0626827	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-40 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating higher than 10 percent for the 
residuals of left testicular trauma, including entitlement to 
a compensable rating prior to December 2003.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to February 
1990, and from August 1993 to August 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which continued a noncompensable rating 
for the residuals of left testicular trauma.  In a September 
2004 rating decision, the RO increased the rating to 10 
percent effective December 2003.  

The Board notes that the veteran testified that he developed 
depression as a result of pain caused by his service-
connected disabilities.  This claim is not before the Board 
for adjudication and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences constant pain in his left 
testicle with some erectile dysfunction.

3.  The veteran does not have any deformity of the penis, 
urinary problems, renal disease, or neoplasm of the 
genitourinary system.






CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating for residuals of left 
testicle trauma have been met as of October 25, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.20, 4.27, 4.115b, 4.124, 4.124a, Diagnostic Code 8730 
(2005).

2.  Criteria for a rating higher than 10 percent for 
residuals of left testicle trauma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.20, 4.27, 4.115b, 4.124, 4.124a, Diagnostic Code 8730 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2002, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as his 
claim is for entitlement to an increased rating and he has 
been given specific notice with respect to those elements of 
a service-connection claim pertinent to his current claim.  
The RO will have the opportunity to remedy any notice 
deficiencies upon effectuating the grant of benefits in this 
decision.  The lack of notice of additional benefits that 
stem from the grant of service connection, however, cannot 
prejudice the veteran.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before the 
Board in February 2006.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
The Board acknowledges that the veteran testified to having 
received treatment within the last twelve months and that 
those treatment records are not associated with the claims 
folder.  The Board finds that to further delay this appeal to 
obtain those records would not be in the veteran's interest 
as he specifically testified to the boundaries of the 
treatment being outside of the criteria for allowing a higher 
rating with respect to the disability under consideration on 
appeal.  Thus, the Board finds that there is no need to 
obtain the records as they are not relevant to the claim on 
appeal.  Accordingly, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that a higher rating should be assigned 
for testicular pain and erectile dysfunction.  He submitted a 
request for a 10 percent rating in October 2001.  In his 
December 2003 notice of disagreement, the veteran requested a 
30 percent rating, but did not articulate what criteria 
should be considered.  He simply stated that the rating was 
warranted due to pain.

The residuals of testicular trauma have been evaluated using 
criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8730, 
for ilio-inguinal neuralgia as there is not a diagnostic 
code that sets forth criteria for assigning disability 
evaluations for the exact disability experienced by the 
veteran.  The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§ 4.20.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the 
first two digits of that part of the rating schedule which 
most closely identifies the part, or system, of the body 
involved and adding "99" for the unlisted condition.  See 
38 C.F.R. § 4.27.

Diagnostic Code 8730 allows for the assignment of a 10 
percent rating when there is evidence of severe to complete 
paralysis of the ilio-inguinal nerve.  A noncompensable 
evaluation is assigned when there is mild to moderate 
paralysis.  A rating higher than 10 percent may not be 
assigned on a schedular basis for disability of the ilio-
inguinal nerve.

The evidence of record shows that the veteran has experienced 
left testicular pain since he underwent hydrocelectomy in 
1989.  He was initially assigned a 10 percent rating.  The 
rating was decreased to a noncompensable rating while the 
veteran served in the Army National Guard from August 1993 to 
August 2001.  In October 2001, the veteran requested that the 
10 percent rating be reinstated.

The veteran underwent VA examination in August 2004 and 
complained of constant left testicular pain at the level of 
two to three on a scale of one to ten with ten being the 
absolute worst possible pain.  He stated that his pain was 
not aggravated by activity, was not helped by support, and 
that he did not have any urinary problems, erectile 
dysfunction, loss of use of the penis, or renal problems.  
Upon examination, the veteran had a normal phallus without 
deformity, descended testes bilaterally, no inguinal 
adenopathy, no masses, and no lesions.  He had tenderness of 
the posterior-superior aspect of the left testicle with some 
subcutaneous thickening.  The examiner assessed chronic pain 
without genitourinary dysfunction.


The veteran is currently treated for low back pain and left 
testicular pain.  He does not require any medication for 
testicular pain, but recently began taking Viagra as he has 
some erectile dysfunction that he has relates to depression.  
The veteran credibly testified before the Board that he wants 
an increase in disability rating because of his lack of 
sexual function and depression.  He stated that he only works 
part-time in maintenance due in part to testicular pain.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the veteran has consistently complained of pain in his left 
testicle since he submitted his current claim in October 
2001.  Although there is no evidence of a paralysis of the 
ilio-inguinal nerve, a 10 percent rating has been assigned 
under Diagnostic Code 8730 based on the veteran's complaints 
of pain.  Thus, the Board finds that if reasonable doubt is 
resolved in favor of the veteran in assigning such a rating, 
it would be unreasonable not to assign the rating for the 
entire period in question.  Accordingly, the Board finds that 
criteria for assignment of a 10 percent rating have been met 
as of October 25, 2001, the date of the receipt the veteran's 
current claim.  There is, however, no schedular criteria for 
assignment of a rating higher than 10 percent for damage to 
the ilio-inguinal nerve.

In an effort to determine if a higher schedular rating may be 
assigned, the Board considered criteria for rating deformity 
of the penis and/or dysfunction caused by penile disabilities 
under 38 C.F.R. § 4.115b.  In order for a 20 percent rating 
to be assigned, there must be evidence of removal of the 
glans, deformity of the penis with loss of erectile power, or 
complete atrophy of both testes.  See Diagnostic Codes 7521, 
7522, 7523.  As noted above, the veteran experiences constant 
pain in his left testicle with some erectile dysfunction, but 
does not have any deformity of the penis, urinary problems, 
renal disease, or neoplasm of the genitourinary system.  
Accordingly, in reviewing the rating criteria, the Board 
finds that there is simply no avenue upon which to assign a 
rating higher than 10 percent for the veteran's testicular 
pain with erectile dysfunction because he has not had any of 
his penis or testes removed and there is no evidence of 
deformity.  Interestingly, the veteran requests the 
assignment of a 30 percent rating and criteria for such a 
rating requires a showing of either the removal of half or 
more of the penis or removal of both testes.  Because there 
is no suggestion in the record that the veteran's disability 
is so severe as to be likened to such removal, the Board 
finds that a rating higher than 10 percent cannot be assigned 
on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected left testicle disability and 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  The veteran 
has not required frequent periods of hospitalization for his 
testicle pain and/or erectile dysfunction and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by groin pain has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluation assigned for the entire period 
in question adequately reflects the clinically established 
impairment experienced by the veteran.


ORDER

A 10 percent rating for the residuals of left testicle trauma 
is granted as of October 25, 2001, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 10 percent for the residuals of left 
testicle trauma is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


